1
2
                                                                    JS-6
3
4
5
6
7                           UNITED STATES DISTRICT COURT

8                         CENTRAL DISTRICT OF CALIFORNIA

9    ANTIA LELAIND,                                  Case No.: CV 19-7692-DMG (Ex)
10
                                                     ORDER RE DISMISSAL OF
            Plaintiff,                               ACTION [14]
11
     vs.
12
13   WSP USA, INC., a New York
     corporation; and DOES 1 through 100,
14   Inclusive,
15
            Defendants.
16
17
18          Based upon the parties’ stipulation and good cause appearing,
19          IT IS ORDERED that:
20          1.     The above-captioned action is dismissed in its entirety with prejudice.
21          2.     The parties will bear their own attorneys’ fees and court costs pertaining
22   to this action.
23          3.     All scheduled dates and deadlines are VACATED.
24          IT IS SO ORDERED.
25
26   DATED: January 21, 2020                         _______________________________
                                                     DOLLY M. GEE
27
                                                     UNITED STATES DISTRICT JUDGE
28


                                                 1
